Citation Nr: 1101901	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-53 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
laceration, left ear and face with residual scar.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1970.

This case initially came before the Board of Veterans' Appeals 
(Board) on appeal from the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
transferred to the jurisdiction of the RO in Winston-Salem, North 
Carolina.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2010.  A transcript of this 
hearing is in the claims folder.  At the hearing, the Veteran 
indicated that he wished to withdraw his appeals for service 
connection for depression with anxiety, a jaw condition due to 
trauma and a claim for a total disability rating for individual 
unemployability (TDIU).  These issues are no longer on appeal, 
and the only issues for consideration are the three listed on the 
first page of this decision.

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's laceration, left ear and face with residual scar 
has been essentially productive of two characteristics of 
disfigurement.




CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the 
criteria for a 30 percent evaluation for laceration, left ear and 
face with residual scar have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.118, Code 7800 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in January 2008, prior to 
the date of the issuance of the appealed May 2008 rating 
decision.

The January 2008 letter explained what information and evidence 
was needed to substantiate a claim for increased ratings as well 
as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded a VA examination in February 2008 
that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.  
To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2010).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2010).

The Court has also held that in a claim of disagreement with the 
initial rating assigned following a grant of service connection 
separate ratings can be assigned for separate periods of time, 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods. 

Analysis

The Veteran claims that he warrants a higher evaluation for his 
service-connected laceration, left ear and face with residual 
scar.

The service-connected disability is evaluated under Diagnostic 
Code 7800, which pertains to disfigurement of the head, face, or 
neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The Board notes that the regulation and rating code used for the 
evaluation of the veteran's acne keloids has recently changed 
effective from October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008), 38 C.F.R. § 4.118, Code 7800.

However, the actual rating criteria described below are the same 
under the new version as the old version.  The change for this 
particular rating code consists of the addition of two notes, 
neither of which is applicable in this case. 

Diagnostic Code 7800 provides that an evaluation of 10 percent is 
warranted for disability of the skin of the head, face, or neck 
with one characteristic of disfigurement.  An evaluation of 30 
percent requires disability of the skin of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears, 
(auricles), cheeks, lips) or with two or three characteristics of 
disfigurement.  Id.

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are as follows:

Scar 5 or more inches (13 or more cm.) in length.  Scar at least 
one-quarter inch (0.6 cm.) wide at widest part.  Surface contour 
of scar elevated or depressed on palpation.  Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.).  Underlying soft tissue missing 
in an area exceeding six square inches (39 sq. cm.).  Skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.). 

A 10 percent evaluation is warranted for a scar which is 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2010).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  Id. at 
Note 1.  A superficial scar is one not associated with underlying 
soft tissue damage.  Id. at Note 2.  Under Diagnostic Code 7804, 
a scar which is manifested as superficial and painful on 
examination will be assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2010).  A superficial scar is one 
not associated with underlying soft tissue damage.  Id. at Note 
1. 

The Veteran underwent a VA examination in February 2008.  The 
examiner noted that the Veteran wore a short beard at all times 
to hide his scar and because of folliculitis barbae.  The scar 
was anterior to the left ear going down to the left side of the 
jaw.  Examination of the face revealed a 10 x 0.5cm scar starting 
in the anterior aspect of the left ear going down into the left 
side of the jaw.  There was no actual involvement of the ear.  
The scar was somewhat adhered to the underlying tissue.  It was 
not irregular, atrophic, unstable, elevated or depressed.  It 
appeared to be superficial.  There was no inflammation, edema, or 
keloid formation.  There was no gross distortion however the scar 
was visible and disfiguring especially if he did not have a 
beard.  In addition, he had a rubbery, nontender mass posterior 
to the scar in the angle of the jaw measuring approximately 5.0cm 
in diameter.  The examiner concluded that the Veteran's scar was 
disfiguring and would be significantly disfiguring if he did not 
have his short beard.  With his short beard, it was mildly 
disfiguring.  The soft tissue mass was most likely not related to 
his service-connected disability because it was first noted 20 
years after the in-service injury.

Based on the February 2008 VA examination, the Veteran had one 
characteristic of disfigurement as his scar is adherent to 
underlying tissue.  He does not have any of the other the 
specific 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118.  With only one characteristic of 
disfigurement, the Veteran typically would not be entitled to a 
rating in excess of 10 percent under the criteria.  However, the 
Board concludes that the cumulative effect of the 10 x 0.5cm scar 
which the examiner deemed to be disfiguring and significantly 
disfiguring but for the Veteran's beard amounts to a scar at 
least one-quarter inch (0.6 cm.) wide at widest part.  Affording 
the Veteran the benefit of the doubt, he is entitled to an 
increased rating of 30 percent under Diagnostic Code 7800, based 
upon a skin disorder manifested by two characteristics of 
disfigurement.  Accordingly, the Board finds that he is entitled 
to an increased rating of 30 percent under Diagnostic Code 7800.

In addressing whether he is entitled to a rating higher than 30 
percent under Diagnostic Code 7800, the Board concludes that he 
is not, as he does not meet any of the other characteristics of 
disfigurement. 

Here, the evidence shows that the Veteran's scar is not tender or 
painful.  Regardless, as he is already, by this decision, in 
receipt of a 30 percent disability rating under Diagnostic Code 
7800, Diagnostic Code 7804 cannot serve as a basis for a rating 
in excess of 30 percent.

In addressing the applicability of other diagnostic codes 
pertaining to scar, the Board finds that 7802 cannot provide for 
a higher rating, as the Veteran's scar does not exceed an area of 
144 inches.  38 C.F.R. § 4.118, DC 7802.  Diagnostic Code 7803 is 
not applicable, as the Veteran's scar was determined to be stable 
on the February 2008 VA examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Finally, Diagnostic Code 7805, which 
pertains to scars on areas of the body aside from the head, face 
or neck, that affect limitation of motion, is not applicable, as 
the Veteran's scar does not affect the function of his face, 
neck, or back.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As there are no other diagnostic codes applicable to the 
Veteran's scar, the Board finds that he is not entitled to a 
rating higher than 30 percent for his scar. 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to 
an extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by 
the Veteran's laceration, left ear and face with residual scar 
disability is appropriately contemplated by the rating schedule.  
Indeed, higher evaluations are available, but the criteria for 
such evaluations have not been met.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted 
here.  Thun.  Moreover, there is nothing to suggest that this 
disorder caused any significant work interference, certainly not 
to the extent to warrant extraschedular consideration.


ORDER

Entitlement to a 30 percent rating, but no higher, for 
laceration, left ear and face with residual scar is granted, 
subject to the criteria applicable to the payment of monetary 
benefits. 


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and 
disease or injury in service is low.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran contends that his hearing loss and tinnitus disorders 
were incurred as a result of active service with exposure to loud 
noises when he was part of the artillery.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Tests are less than 94 
percent. 38 C.F.R. § 3.385. 

A VA audiological examination in December 2006 noted that the 
Veteran had a history of military, occupational and recreational 
noise exposure.  The May 2006 VA examination found that hearing 
was normal across the ratable frequency range.  The examiner also 
noted that there was no tinnitus reported at this time.  However, 
the examiner also concluded that it was as least as likely as not 
that the Veteran's hearing loss was a result of being a mortar 
gunner while service in the Army.

The Board notes that despite the VA examiner's positive opinion 
relating the Veteran's hearing loss to service, the Veteran's 
hearing loss in December 2006 was not disabling for VA purposes 
under C.F.R. § 3.385.  However, at his November 2010 hearing, the 
Veteran indicated that his hearing loss had worsened.  
Additionally, while the December 2006 VA examiner noted that the 
Veteran did not present with complaints of tinnitus, the Veteran 
at his hearing testified that he currently had ringing in his 
ears.

The veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Given the facts noted above, the Board finds that the evidence 
currently of record is insufficient to resolve the claims for 
service connection for bilateral hearing loss and tinnitus and 
that further medical examinations and opinions in connection with 
these claims are warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for a 
VA audiology examination for opinions as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that he has bilateral hearing loss 
or tinnitus as a result of active service.  
The examiner should solicit a detailed 
history of any symptoms or treatment during 
active service and of the continuation of 
any such symptoms after service.  Reasons 
and bases should be provided for all 
conclusions.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


